 

ance amir thea
depend oe nec retin vate ie
cecpesate cin) ppasopamabtinima 4st s :

 

 

Case 1:19-cv-09038-GBD-SDA Document 206 FIRG 07/26/23, Page 1 of 6 |
rAKOUMEST 4
eee VR ry FUED |

UNITED STATES DISTRICT COURT POC He
SOUTHERN DISTRICT OF NEW YORK | DATE PILED |

 

 

wee eee ee ee eee eee eee eee eee i. baer mremvemmnomere ee

 

DINO ANTOLINI,
Plaintiff, : AMENDED
. MEMORANDUM DECISION
“agalnst- AND ORDER

AMY McCLOSKEY, THERESA LAURENT, DIMUR
ENTERPRISES INC., EDDIE C K CHUNG, and C&S
MILLENIUM REAL ESTATE LLC,

19 Civ. 9038 (GBD) (SDA)

Defendants.

GEORGE B. DANIELS, United States District Judge:

Plaintiff Dino Antolini, a wheelchair user, brings this action against Defendants Amy
McCloskey, Theresa Laurent, Dimur Enterprises Inc., Eddie C K Chung, and C&S Millenium Real
Estate LLC, asserting, among other things, violations of the Americans with Disabilities Act, 42
U.S.C. § 12182(a), due to the alleged failure of Defendants to make their place of public
accommodation accessible to persons with disabilities. (Compl., ECF No. 1.) Plaintiff filed a motion
for entry of a default judgment against Defendants Chung and C&S Millenium. (See PI.’s Notice of
Mot. for Default Judgment, ECF No. 97.)

Before this Court is Magistrate Judge Aaron’s December 23, 2020 Report and
Recommendation (the “Report,” ECF No. 132), recommending that Plaintiffs motion for a default
judgment be denied. (Report at 1.) Magistrate Judge Aaron advised the parties that failure to file
timely objections would constitute waiver of those objections on appeal. (/d. at 6.) Plaintiff filed

timely objections on January 6, 2021. (See Pl.’s Objections, (“Pl.’s Objs.””), ECF No. 134.) Having

 
Case 1:19-cv-09038-GBD-SDA Document 206 Filed 07/26/21 Page 2 of 6

reviewed Magistrate Judge Aaron’s Report, as well as Plaintiff's objections, this Court ADOPTS the
Report and overrules the objections. Accordingly, the motion is DENIED.!
I. FACTUAL BACKGROUND

Plaintiff commenced this action on September 28, 2019. (ECF No. 1.) Named as
Defendants were the building landlords Chung and C&S Millenium (the “Landlord Defendants”).
Id. Plaintiff properly effectuated service upon Chung and C&S Millenium on October 1, 2019 and
October 10, 2019, respectively. (ECF Nos. 18 and 19.) Over one year later, Plaintiff requested from
the Clerk of the Court Certificates of Default Judgment against Chung and C&S Millenium. (ECF
Nos. 91 and 93.) The certificates were issued on October 15, 2020. (ECF Nos. 95 and 96.) Three
days later, Plaintiff filed the motion for entry of a default judgment against the Landlord Defendants.
(ECF No. 97.) On October 20, 2020, counsel for the Landlord Defendants entered a notice of
appearance and was granted an extension of time to file an opposition to Plaintiff's motion. (ECF
No. 108.) The Landlord Defendants timely filed their opposition. (ECF No. 111.) After requesting
two extensions, Plaintiff filed his reply on December 22, 2020.

I. LEGAL STANDARD
A. Reports and Recommendations.

“Although a magistrate may hear dispositive pretrial motions, [s]he may only submit

proposed findings of fact and recommendations for disposition of the matter.” Thomas E. Hoar, Inc.

v. Sara Lee Corp., 900 F.2d 522, 525 (2d Cir. 1990). The district court must review de novo the

 

' While Plaintiff's objections to the Report were pending, he filed a motion that he styled as a “Motion for
Leave to Supplement Plaintiffs Motion for Default Judgment with Defendant’s Deposition Transcript.”
(ECF No. 149.) Because Plaintiffs motion for entry of a default judgment is denied, his request to
supplement his motion is DENIED as moot. In any event, Plaintiffs “motion” fails to articulate any legal
standard for supplementing a party’s submission after it has been adjudicated by a Magistrate Judge
pursuant to Fed. R. of Civ. P. 72 (b). Moreover, Plaintiff's “motion” fails to comport with the requirements
of Local Civil Rule 6.1 as it fails to attach a notice of motion, a supporting affidavit, or a memorandum of
law.

 
Case 1:19-cv-09038-GBD-SDA Document 206 Filed 07/26/21 Page 3 of 6

portions of a magistrate judge’s report and recommendation to which a party properly objects. 28
U.S.C. § 636(b)(1)(C). However, the district court need not conduct a de novo hearing on the matter.
See United States v. Raddatz, 447 U.S. 667, 675-76 (1980). Instead, it is sufficient that the district
court “arrive at its own, independent conclusion” regarding those portions of the report to which
objections are made. Nelson v. Smith, 618 F. Supp. 1186, 1189-90 (S.D.N.Y. 1985) (citation
omitted).

Portions of a magistrate judge’s report to which no or “merely perfunctory” objections are
made are reviewed for clear error. See Edwards v. Fischer, 414 F. Supp. 2d 342, 346-47 (S.D.N.Y.
2006) (citations omitted). The clear error standard also applies if a party’s “objections are
improper—because they are ‘conclusory,’ ‘general,’ or ‘simply rehash or reiterate the original briefs
to the magistrate judge.’” Stone v. Comm ’r of Soc. Sec., No. 17 Civ. 569 (RJS), 2018 WL 1581993,
at *3 (S.D.N.Y. Mar. 27, 2018) (citation omitted). Clear error is present when “upon review of the
entire record, {the court is] ‘left with the definite and firm conviction that a mistake has been
committed.”” United States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006) (citation omitted). “A
magistrate’s ruling is contrary to law if it ‘fail[s] to apply or misapplies relevant statutes, case law,
or rules of procedure[.]’” Thai Lao Lignite (Thai.) Co. v. Gov't of Lao People’s Democratic
Republic, 924 F. Supp. 2d 508, 512 (S.D.N.Y. 2013) (first alteration in original) (citation omitted).

Il. THE REPORT IS ADOPTED

As an initial matter, Plaintiff's objections to Magistrate Judge Aaron’s findings are
perfunctory because they are conclusory, general in nature, and rehash—at a high level with minimal
detail—the arguments and information included in his motion for a default judgment and reply
briefing that Magistrate Judge Aaron previously considered and rejected. (See ECF Nos. 97 and

131.) Indeed, Plaintiff does not cite any case law in his objections, and thus provides no support for

 
Case 1:19-cv-09038-GBD-SDA Document 206 Filed 07/26/21 Page 4 of 6

his contention that the Report is contrary to law or erroneous. Because Plaintiff's objections to the
Report are merely perfunctory, this Court need review Magistrate Judge Aaron’s findings for only
clear error.’

Rule 55(a) of the Federal Rules of Civil Procedure provides that the Clerk of the Court
shall enter a default against a party who “has failed to plead or otherwise defend” an action. Fed.
R. Civ, P. 55(a). Once a default has been entered, then, upon application of the party “entitled to
a judgment by default,” the Court may proceed to enter a default judgment against the defaulting
party. Fed. R. Civ. P. 55(b). “It is well established that default judgments are disfavored.”
Pecarsky v. Galaxiworld.com, Ltd., 249 F.3d 167, 174 (2d Cir. 2001). A “clear preference exists
for cases to be adjudicated on the merits.” Jd.

“[T]he decision to grant a motion for a default judgment lies in the sound discretion of the
trial court.” O'Callaghan vy. Sifre, 242 F.R.D. 69, 73 (S.D.N.Y. 2007) (citing Shah v. New York
State Dep't of Civil Serv., 168 F.3d 610, 615 (2d Cir. 1999)). “In determining whether to grant
such a motion, the court may consider numerous factors, including ‘whether plaintiff has been
substantially prejudiced by the delay involved[] and whether the grounds for default are clearly
established or are in doubt.” /d. “The court is also guided by the same factors that apply to a
motion to set aside entry of a default: (1) whether the default was willful; (2) whether the plaintiff]

would be prejudiced by the denial of the motion for default judgment; and (3) whether there are

any meritorious defenses to plaintiff's claims.” Jd.

 

? Plaintiff also objects to the Report “disregard[ing] Plaintiffs contention that the Levin-Epstein firm cannot
represent the defaulting landlord defendants” due to a conflict of interest. (P1.’s Objs. at § 14.) Magistrate
Judge Aaron correctly chose not to address this argument in the Report because it was not properly raised.
Plaintiff improperly made this argument for the first time in his reply brief. (ECF No. 131 at 14-16.) An
argument may not be made for the first time in a reply brief. See Keefe v. Shalala, 71 F.3d 1060, 1066 n. 2
(2d Cir.1995) (stating that normally the court ‘‘will not consider arguments raised for the first time in a
reply brief’); Knipe v. Skinner, 999 F.2d 708, 711 (2d Cir.1993) (stating that “[ajrguments may not be made
for the first time in a reply brief”).

 
Case 1:19-cv-09038-GBD-SDA Document 206 Filed 07/26/21 Page 5 of 6

On the first factor, Magistrate Judge Aaron correctly found that Landlord Defendants’
prompt appearance after Plaintiff filed his motion for default judgment supported a finding that
Defendants’ default was not willful and evidenced an intent to defend against the action. (Report
at 5) (citing Courchevel 1850 LLC v. Rodriguez, 2019 WL 2233828, at *5 (E.D.N.Y. May 22,
2019)). On the second factor, Magistrate Judge Aaron also properly found that Plaintiff was not
prejudiced by the Landlord Defendants’ delay, and aptly noted that delay must result in the “loss
of evidence, create increased difficulties of discovery, or provide greater opportunity for fraud and
collusion.” (/d.) (quoting Johnson v. New York Univ., 324 F.R.D. 65, 71 (S.D.N.Y. 2018), aff'd,
800 F. App’x 18 (2d Cir. 2020). Plaintiff has failed to make such a showing here. As to the third
factor, Magistrate Judge Aaron appropriately noted the “low threshold” necessary to satisfy this
factor and correctly found that the Landlord Defendants have at least two potential defenses
available to them. (Report at 5.)

Accordingly, Magistrate Judge Aaron properly recommended that Plaintiffs motion for
entry of a default judgment be denied. (/d. at 6.)

IV. SANCTIONS ARE NOT APPROPRIATE IN CONNECTION WITH
PLAINTIFF’S OBJECTIONS TO THE REPORT

In their opposition to Plaintiff's objections to the Report, the Landlord Defendant’s cross-
moved for sanctions under 28 U.S.C. § 1927. (See Defs.’ Opp’n to PI.’s Objections to Report and
Recommendation, ECF No. 135, at 9-10.) An award for sanctions under 28 U.S.C. § 1927 is
appropriate only “when the attorney’s actions are so completely without merit as to require the
conclusion that they must have been undertaken for some improper purpose .. . [in addition, the
court must find bad faith and must provide the attorney notice and an opportunity to be
heard.” Johnson v. Univ. of Rochester Med. Ctr., 642 F.3d 121, 125-26 (2d Cir. 2011). Plaintiff's

alleged misconduct (e.g. the filing of objections to the Report and failing to timely provide an

 
Case 1:19-cv-09038-GBD-SDA Document 206 Filed 07/26/21 Page 6 of 6

executed HIPAA authorization form) does not meet the high threshold for an award
of sanctions under section 1927. However, this Court is aware of Mr. Finkelstein’s dilatory
conduct during discovery and that Magistrate Judge Aaron has previously imposed sanctions on
Mr. Finkelstein based on his conduct at his client’s deposition. (See ECF Nos. 184, 185-186, 190-—
193.) Thus, Mr. Finkelstein is warned that the continuance of such behavior will result in all
appropriate sanctions.
V. CONCLUSION

Magistrate Judge Aaron’s Report is ADOPTED. Plaintiffs motion for entry of a default
judgment, (ECF No. 97), is DENIED. The adoption of this Report moots Plaintiff's request for
leave to supplement his motion for entry of a default judgment. (ECF No. 149.) The Clerk of the
Court is directed to close both motions accordingly.
Dated: New York, New York

July 26, 2021
SO ORDERED.

isco, & Davih,

ORG B. DANIELS
United States District Judge

 
